                       IN TilE UNITED STATES DISTRICT COURT
                   FOR TilE EASTERN DISTRICT OF NORTII CAROLINA
                                 SOUTIIERN DMSION
                                   No. 7:08-CR-150-D   I




UNITED STATES OF AMERICA                     )
                                             )
                  v.                         )                  ORDER
                                             )
WALTER JAMES BROWN, II,                      )
                                             )
                             Defendant.      )



       On February 23, 2009, pursuant to a written plea agreement, Walter James Brown, ll

("Brown") pleaded guilty to possession with the intent to distribute more than five grams or more

of cocaine base (crack). See [D.E. 12, 18, 19]. On August 4, 2009, the court held Brown's

sentencing hearing. See [D.E. 30, 31]. At the hearing, the court adopted the facts set forth in the

Presentence Investigation Report ("PSR"). See Fed. R. Crim. P. 32(i)(3)(A)-(B). The court

calculated Brown's total offense level to be 38, his crimjnal history category to be VI, and his

advisory guideline range to be 360 to 480 months' imprisonment. See Sentencing Tr. [D.E. 42] 4-5.

After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a) and the government's

motion under U.S.S.G. § 5K1.1, the court sentenced Brown to 300 months' imprisonment. See id.

at 14-20; [D.E. 31]. Brown did not appeal.

       On May 15,2014, Brown moved for a sentence reduction under 18 U.S.C. § 3582(c)(2),

U.S.S.G. § 1B1.10, andAmendment782. See [D.E. 34]. OnMarch4,2016, Brownfiledasecond

motionforasentencereduction under 18 U.S.C. § 3582(c)(2), U.S.S.G. § 1B1.10, and Amendment

782. See [D.E. 37]. On March 15, 2016, the government responded. See [D.E. 39].
       On May 11, 2018, the court calculated Brown's new advisory guideline range to be 324 to

495 months' imprisonment, based on a total offense level of 36 and a criminal history category of

VI. See [D.E. 45] 1. The court declined to reduce Brown's sentence. See id. 2-3. Brown appealed.

On December 3, 2018, the United States Court ofAppeals for, the Fourth Circuit held that the proper

advisory guideline range is 262 to 327 months and ordered consideration ofBrown' s section 3582(c)

motion using the 262 to 327 month advisory guideline range. See [D.E. 51].

       The court has considered the 262-327 month advisory guideline range and the entire _record.

Brown requests a 218-month sentence. See [D.E. 37].

       The court has discretion to reduce Brown's sentence. See, e.g., Chavez-Meza v. United

States, 138 S. Ct. 1959, 1963--68 (2018); Dillon v. United States, 560 U.S. 817, 827 (2010); United

States v. Peters, 843 F.3d 572, 574 (4th Cir. 2016); United States v. Patterso~ 671 F. App'x 105,

10~6 (4th Cir. 2016) (per curiam) (unpublished); United States v. Cole, 618 F. App'x 178, 178-79


(4th Cir. 2015) (per curiam) (unpublished); United States v. Thomas, 546 F. App'x225, 225-26 (4th

Cir. 2013) (per curiam) (unpublished); UnitedStatesv. Perez, 536F.App'x321, 321 (4thCir. 2013)

(per curiam) (unpublished); United States v. Smalls, 720 F.3d 193, 195-97 (4th Cir. 2013); United

States v. Mann, 709 F.3d 301, 306--07 (4th Cir. 2013); United States v. Stewm:t, 595 F.3d 197,200

(4th Cir. 201 0). In deciding whether to reduce Brown's sentence, the court finds that Brown engaged

in serious criminal behavior. See PSR mf 8-10. Moreover, Brown is a violent recidivist and has

convictions for common law robbery, possession of cocaine, possession of a :firearm by a felon,

possession with intent to sell or deliver cocaine (three counts), and possession with intent to

manufacture, sell or deliver cocaine. See id. mf 12-29, 35. Brown also has performed poorly on

supervision and has a spotty work history. See id. mf 20, 32, 44--48. Brown has taken some positive

steps while incarcerated' on his federal sentence, but he has been sanctioned for possessing an

                                                 2
unauthorized item. See [D.E. 37] 4-9; Ex. 7 [D.E. 37-7] 3; cf. Pepper v. United States, 562 U.S.

476, 490--91 (2011).

       Having reviewed the entire record and all J.:e1evant policy statements, the court finds that

reducing Brown's sentence to 262 months yields a sentence that is "sufficient, but not greater than

necessary'' under 18 U.S.C. § 3553(a). The reduced sentence takes into account the serious nature

of the crime, Brown's history and characteristics (including both his horrible history of recidivism

and positive steps while incarcerated), the need to incapacitate, and the need to provide just

punishment. See Chavez-Me~ 138 S. Ct. at 1965--68. Further reducing Brown's sentence beyond

262months' imprisonment would threaten public safetyinlightofBrown's serious criminal conduct

and serious criminal history. Cf. U.S.S.G. § 1B1.10, cmt. n.l(B)(ii). Thus, the court grants in part

and denies in part Brown's motion for reduction of sentence under Amendment 782. See, e.g.,

Chavez-Me~     138 S. Ct. at 1963--68; Patterson, 671 F. App'x at 105-06; Cole, 618 F. App'x ~t

178--79; Thomas, 546 F. App'x at 225-26; Perez, 536 F. App'x at 321.

       In sum, the court GRANTS in part and DENIES in part Brown's motions for reduction of

sentence. The court REDUCES Brown's sentence to 262 months' imprisonment. All other aspects

of the judgment remain the same.

       SO ORDERED. This _18. day ofDecember 2018.




                                                 3
